FRANK, J.
1. The defendant is entitled to the particulars of plaintiffs’ claim under counts 1 to 6, both inclusive, of the declaration, and plaintiffs are required to furnish the same within thirty days from the filing hereof.
2. A new eighth count of the declaration was filed by leave of Court. As framed it seems to me to allege a cause of action on the case for deceit. The facts set out might well under proper allegations aver the existence and breach of an express warranty. As framed, they purport to set up a cause of action sounding in tort. The joinder of this count with the first seven counts in contract obviously brings about a misjoinder, which requires the sustaining of the demurrer to the whole declaration. Leave to amend within thirty days is granted.
In order to expedite the progress of this case I may add that I think that the authority of Ruark and Compton to bind the defendant is not sufficiently *719alleged. This decision applies to both the seventh and the new eighth count. I assume that the leave heretofore granted to substitute “contemplated abandoning’’ for “elected to abandon’’ in both of these counts will be exercised.